798 F.2d 470
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.J. Frank MANNING, an Individual, Suing on Behalf and onBehalf of all Other Persons Similarly Situated, Plaintiff,v.FORT DEPOSIT BANK, a Corporation, Defendant-and Third PartyPlaintiff-Appellee,v.WARING, COX, JAMES, SKLAR, AND ALLEN, a Partnership Composedof Allen Cox, Jr., Roane Waring, Jr., Erich William James,Robert Lee Cox, Jerald H. Sklar, Lewis F. Allen, and RogerD. Fish, as General Partners, Third Party Defendants-Appellants.
No. 85-6027.
United States Court of Appeals, Sixth Circuit.
June 13, 1986.

Before MARTIN, GUY and BOGGS, Circuit Judges.

ORDER

1
This matter is before the court upon consideration of the motion of Fort Deposit Bank to dismiss for lack of jurisdiction pursuant to Rule 8(a), Rules of the Sixth Circuit.  Waring, Cox, James, Sklar and Allen appeals, pursuant to 28 U.S.C. Sec. 1291, an order disqualifying its counsel from further participation in the district court due to a conflict of interests.  A response to the motion to dismiss has been received from Waring, Cox, James, Sklar and Allen.


2
An order disqualifying counsel is not a "final decision" subject to immediate appeal pursuant to 28 U.S.C. Sec. 1291.  Richardson-Merrell, Inc. v. Koller, 472 U.S. ----, 105 S. Ct. 2757, 86 L. Ed. 2d 340 (1985);  Kuster v. Block, 773 F.2d 1048 (9th Cir.1985);  American Protection Insurance Company v. MGM Grand Hotel-Las Vegas, Inc., 765 F.2d 925 (9th Cir.1985).  Neither does such an order come within the "collateral order" exception to the final judgment rule.   Richardson-Merrell, Inc. v. Koller, supra; see Cohen v. Beneficial Industrial Loan Corp., 337 U.S. 541 (1949).  This Court is therefore without jurisdiction to entertain the merits of this appeal.


3
Accordingly, it is ORDERED that the appellees' motion be granted and the appeal be and it is hereby dismissed for lack of jurisdiction.